FIRST AMENDMENT TO
EXCHANGE AGREEMENT

THIS FIRST AMENDMENT TO EXCHANGE AGREEMENT (“Amendment”) is made as of
December 1, 2010 the (“Effective Date”), by and between First BanCorp, a Puerto
Rico corporation (the “Company”), and the United States Department of the
Treasury (“Treasury”). Capitalized terms used and not otherwise defined in this
Amendment shall have the respective meanings assigned to such terms in the
Exchange Agreement, dated as of July 7, 2010, between the Company and Treasury
(the “Exchange Agreement”).

RECITALS

A. On July 7, 2010, the Company and Treasury entered into the Exchange
Agreement, pursuant to which the parties (i) exchanged all 400,000 shares of the
Series F Shares beneficially owned and held by Treasury for 400,000 shares of
Fixed Rate Cumulative Mandatorily Convertible Preferred Stock, Series G, of the
Company (the “Series G Shares”), (ii) executed the Dividend Exchange, and
(iii) amended the Old Warrant.

B. The Certificate of Designations for the Series G Shares (the “Certificate of
Designations”) sets forth (i) as a condition to the early conversion of the
Series G Shares to Common Stock that the Company shall have closed one or more
transactions in which investors other than Treasury have collectively provided a
minimum aggregate amount of $500 million in aggregate gross cash proceeds to the
Company in exchange for Common Stock (the “Required Equity Raise”), and (ii) the
Exchange Value per share of Series G Shares as an amount equal to $650.

C. The Company and Treasury desire to enter into this Amendment in order to make
certain changes to those provisions of the Exchange Agreement related to the
Required Equity Raise, as set forth below. In addition, on the Effective Date,
Treasury, as sole holder of the Series G Shares, will consent to and the Company
will file with the Secretary of State of Puerto Rico a First Amendment to the
Certificate of Designations (the “Certificate Amendment”) to amend certain terms
applicable to the Series G Shares.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, including the recitals and
the mutual covenants and agreements contained in this Amendment, the Company and
the Treasury agree as follows:

1. Representations and Warranties of the Company. The Company hereby represents
and warrants to Treasury as follows:

(i) Authorization. The Company has the corporate power and authority to execute
and deliver this Amendment and the Certificate Amendment, and to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
the Company of this Amendment and the Certificate Amendment, and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate action on the part of the Company, and no further
approval or authorization is required on the part of the Company. Each of this
Amendment and the Certificate Amendment is a valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
enforcement may be limited by general principles of equity whether applied in a
court of law or a court of equity and by bankruptcy, insolvency and similar laws
affecting creditors’ rights and remedies generally.

(ii) No Conflicts. The execution, delivery and performance by the Company of
this Amendment and the Certificate Amendment and the consummation of the
transactions contemplated hereby and thereby, and compliance by the Company with
the provisions hereof and thereof, will not (a) conflict with, or result in any
breach of, any provision of the certificate of incorporation or by-laws of the
Company, (b) violate any order, writ, injunction, decree, judgment, law,
statute, rule or regulation, including, but not limited to, those rules and
regulations related to the British Virgin Islands Banks and Trust Companies Act,
1990, as amended, applicable to the Company or any of its respective properties
or assets or (c) except for the requirements of the Exchange Act, require any
filing with, or permit, authorization, consent or approval of, any governmental
entity, including, but not limited to, the British Virgin Islands Financial
Services Commission.

2. Replacement of Section 4.9(c) of Exchange Agreement. As of the Effective
Date, Section 4.9(c) of Exchange Agreement shall be deleted in its entirety and
replaced with the following:

“(c) Close one or more transactions in which investors other than the Investor
have provided a minimum aggregate amount of $350 million in gross cash proceeds
to the Company in exchange for Common Stock by December 31, 2010.”

3. Ratification. Except as so modified pursuant to Section 2 above, the
provisions of the Exchange Agreement remain in full force and effect as
originally written.

4. Miscellaneous. This Amendment shall be binding upon the Company and Treasury
and their respective successors and assigns. This Amendment may be executed in
one or more identical counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement. This Amendment,
once executed by a party hereto, may be delivered to the other party hereto by
facsimile transmission or by e-mail delivery of a PDF format of a copy of this
Amendment bearing the signature of the party so delivering this Amendment.

5. Governing Law; Jurisdiction. The provisions of Section 6.5 of the Exchange
Agreement will apply to this Amendment to the same extent as though it were an
express provision of, and specifically referred to, this Amendment.

[Signature Page Follows]

IN WITNESS WHEREOF, the Company and Treasury have caused this First Amendment to
the Exchange Agreement to be duly executed as of the Effective Date.

 
FIRST BANCORP

 
By: /s/ Aurelio Alemán
 
Name: Aurelio Alemán
Title: Chief Executive Officer
 
UNITED STATES DEPARTMENT OF THE TREASURY
By: /s/ Timothy G. Massad
 
Name: Timothy G. Massad
Title: Acting Assistant Secretary for Financial Stability
 

